Citation Nr: 1140268	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  03-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a dermatologic condition of the upper extremities, independent of scars with associated inflammation (non-scar upper extremity skin disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In May 2004, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The Veteran's case was before the Board in September 2004, at which time it was remanded for additional development, and in July 2008, at which time the Board granted service connection for scars on the upper extremities.  The Veteran appealed the 2008 decision of the Board to the United States Court of Appeals for Veterans Claims (Court), which, based on a Joint Motion for Remand, vacated the July 2008 decision in its entirety (inclusive of the aforementioned allowance of service connection), and remanded the case for further development.

In March 2010, the Board granted service connection for a dermatologic condition of the upper extremities to include scarring with associated inflammation.  At that time, the Board remanded for additional development the issue of entitlement to service connection for a non-scar upper extremity skin disability.  In a rating decision of July 2010, the RO effectuated the Board's March 2010 decision, granting service connection for a dermatologic condition of the upper extremities, to include scars of both hands, the left pointer finger, and a scar on the left wrist with inflammation (rash).  In June 2011 the Board remanded the Veteran's claim of service connection for non-scar upper extremity skin disability for further development.  The case is now, once more, before the Board for appellate review.

In July 2011, the Veteran submitted a petition to reopen his claim for service connection for skin disorder of the lower extremities, to include a rash.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A non-scar upper extremity skin disability was not manifested in service and the preponderance of the evidence is against a finding that such disability is related to an event, injury, or disease in service.

CONCLUSION OF LAW

Service connection for a non-scar upper extremity skin disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  June 2002, October 2003, and November 2004 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  


An August 2010 letter informed the Veteran of disability rating and effective date criteria.  A March 2011 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with the claims file and pertinent postservice treatment records have been secured.  In full compliance with the Board's June 2011 remand instructions the RO secured updated treatment records and arranged for an addendum opinion in July 2011.  The October 2010 VA examination (with addendum) is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to a non-scar upper extremity skin disability.  On January 1971 service separation examination the Veteran's upper extremities were normal on clinical evaluation.  Skin examination revealed a squamous pigmented rash on his chest.    

A June 1990 treatment record notes that the Veteran had a rash on in the right axilla region for four to six weeks.  

A February 2002 VA outpatient treatment record notes that the Veteran denied a persistent or recurrent rash.  

At the May 2004 video hearing the Veteran testified that he had a rash on his arms in service due to exposure to chemicals and that he was prescribed creams. 

On December 2004 VA examination the examiner noted that the Veteran had a red, pruritic rash that occurred on his inner arm opposite of his elbow, which started in 1969 by his report.  The examiner noted that the Veteran's rash was consistent with atopic dermatitis which was unlikely caused by any exposure or precipitant, but rather was a genetic predisposition of many people of Caucasian decent who have sensitive skin that is easily irritated.  

On October 2010 VA examination the Veteran reported a lesion of the right distal radial forearm region, described as a scaly, dry, 1 to 2 inch by about 1 inch patch of skin and a prior history of a similar right inner elbow and upper arm eruption.  The examiner noted that the lesions on the Veteran's right arm were difficult to perceive.  Examination revealed an extremely faint 1.5 by 1.5 cm patch of slightly dry skin on the medial/distal aspect of the right upper extremity and an extremely faint .5 by 2 cm area of slightly dry non-tender skin on the right distal radial forearm.  The diagnosis was patches of dry, xerotic, skin of the right arm.  The examiner noted that the Veteran did have a dermatologic condition of the upper extremities separate from his service connected condition of the upper extremities.  

A March 2011 VA outpatient treatment record notes a diagnosis of dermatitis of the right upper extremity.  

In a July 2011 addendum, the October 2010 VA examiner opined that it was less likely as not that the Veteran's upper extremity skin conditions had their origin during his period of active military service.  She explained that the Veteran's STRs did not indicate that he received treatment for these skin lesions, his exit examination from service did not mention skin lesion of this nature, and private medical records indicated chronic lesions of the lower extremities and not the upper extremities.   

The Veteran argues, in essence, that he initially acquired a non-scar skin disability of the upper extremities in service and that the disability has persisted since.  The Board acknowledges that the Veteran is competent to testify as to lay observable symptoms he experiences, including itching, discoloration, and outbreaks of the skin.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the objective evidence of record tends to contradict his allegation.

In determining whether statements by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

On review of the evidence, the Board finds that the Veteran's statements with respect to the onset and continuity of his non-scar disability of the upper extremities symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  In assessing the credibility of the Veteran's statements, his service separation examination is highly probative evidence.  The only skin abnormality then noted was on his chest, and he did not report a history of a skin disability on the upper extremities.  

Additionally, a February 2002 VA outpatient treatment record notes that the Veteran denied a persistent or recurrent rash.  This is significant evidence as statements and reported history given in connection with the provision of medical treatment are highly probative and exceptionally trustworthy.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Likewise when the Veteran sought treatment for an outbreak in the right axilla region he reported a 4 to 6 week history and did not report that he had a chronic skin disability since 1969.  The first allegation by the Veteran that he has experienced an upper extremity skin disability since service was after he filed a claim for VA compensation.  The Board finds the Veteran's statements for treatment purposes to be more probative than later assertions made for VA compensation purposes.  Ultimately, the body of the evidence establishes that the Veteran's statements as to continuity of symptomatology are self-serving, compensation driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

A non-scar skin disability of the upper extremities was not noted in service or on service separation examination.  Therefore, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  Hence, to establish service connection for a non-scar skin disability of the upper extremities on a direct basis the Veteran must show by competent evidence that such disability is otherwise related to his active service.  

Initially, the Board notes that the December 2004 VA examiner's opinion, that the Veteran's atopic dermatitis (of the upper extremity) was unlikely caused by any exposure or precipitant, but rather was a genetic predisposition of many people of Caucasian decent who have sensitive sin that is easily irritated, does not include a sufficient explanation of rationale.  Consequently, it is of diminished probative value.    

The only competent evidence of significant probative value in the matter of a nexus between the Veteran's current non-scar upper extremity skin disability and his service is the opinion of the October 2010 VA examiner, to the effect that it was less likely as not that the Veteran's upper extremity skin conditions had their origin during his period of active military service.  She explained that the Veteran's STRs did not indicate that he received treatment for these skin lesions, his exit examination from service did not mention skin lesion of this nature, and private medical records indicated chronic lesions of the lower extremities and not the upper extremities.  The examiner is a medical professional, and competent to offer an opinion in the matter; hence, the opinion is probative evidence.  As it includes detailed rationale which cites to factual data/medical evidence, and because there is no competent (medical opinion) evidence to the contrary, it is persuasive.  

The Board notes the Veteran's assertions of a nexus between his current skin disability and remote events in service; however, in the absence of continuity of symptomatology, whether a current skin disability is related to remote environmental hazards in service is a complex medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Hence, the Veteran's assertions of a nexus between his current skin disability and his service are not competent evidence.

The post-service medical evidence does not reflect complaints or treatment related to a non-scar skin disability of the upper extremities for over 19 years following active service.  Such a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a non-scar upper extremity skin disability is denied


____________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


